Citation Nr: 1420263	
Decision Date: 05/06/14    Archive Date: 05/16/14

DOCKET NO.  12-06 158	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for residuals from post-operative benign hemorrhagic cyst of the left epididymis (referred to as a testicle disability). 

2.  Entitlement to a compensable rating for service-connected bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

R. Tyson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1971 to May 1974. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran testified at a February 2014 videoconference hearing before the undersigned Veterans Law Judge.  A complete transcript of the hearing is of record.  

In addition to the claims noted on the first page, the Veteran appealed a claim for entitlement to service connection for bilateral carpal tunnel syndrome.  A substantive appeal may be withdrawn in writing or on the record at a hearing at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  The Veteran withdrew this claim verbally and in writing at the February 2014 hearing prior to the Board promulgating this decision.  Accordingly, the Board no longer has jurisdiction over this matter.  

A claim for a total disability rating due to individual unemployability (TDIU) may be implied in a claim for increased rating when the record raises the question of unemployability due to the disability for which an increased rating is sought.  Rice v. Shinseki, 22 Vet. App. 447, 453-455 (2009).  The Veteran raised such an issue in his notice of disagreement based on a statement "I can hardly work anymore."  However, when asked specifically whether he intended to raise the issue of TDIU, the Veteran provided clarification in an April 2012 notice that he did not intend to raise a TDIU.  Additionally, based on the record, the Veteran works more than 40 hours per week as a diesel mechanic, further negating any potential TDIU claim.  Accordingly, the Board finds a TDIU is not reasonably raised by the Veteran and continues with its review of the Veteran's appealed claims.  

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's electronic files on the "Virtual VA" and VBMS systems to insure a total review of the evidence.

The issue of an increased rating for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the RO as the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The service-connected testicle disability causes the Veteran pain with exertional activity and postural movements including repetitive squatting and lifting heavy objects, and no other residual effects.  


CONCLUSION OF LAW

For the entire appeal period, the criteria for a rating in excess of 10 percent for residuals from post-operative benign hemorrhagic cyst of the left epididymis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 and Supp. 2012); 38 C.F.R. §§ 3.102, 3.321, 4.3, 4.7, 4.115a, 4.115b, Diagnostic Code 7529 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Legal Criteria:  Increased Rating 

Disability evaluations (ratings) are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The medical and industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  Reasonable doubt regarding the degree of disability will be resolved in the veteran's favor.  38 C.F.R. § 4.3. 

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21.  At the time of an initial rating, separate ratings can be assigned for separate periods of time based on facts found, a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).

II.  Analysis: Testicle Disability 

The RO increased the Veteran's rating for his testicle disability from noncompensable to 10 percent in a December 1981 rating decision based on pain.   The October 1981 VA examination report used to increase the Veteran's rating  noted pain in the left testicular region, which worsened with physical activity such as squatting and heavy lifting.  Swelling of the left testicle was also noted with tenderness to the touch.  

Twenty-plus years since receiving the 10 percent rating, the Veteran claims that his condition has worsened necessitating a reevaluation of his current rating.  Specifically, he claims that he has developed urinary frequency.  He also reports chronic pain of a similar nature seen in the October 1981 VA examination.  The Veteran testified that there has been no change in his pain symptoms, which the Board notes have already been encompassed by the 10 percent rating.  

Under Diagnostic code (DC) 7529, which encompasses benign neoplasms of the genitourinary system, a rating is assigned based on residuals as a voiding dysfunction or renal dysfunction, whichever is predominant.  38 C.F.R. § 4115b.  The Veteran underwent three VA examinations to evaluate his genitourinary system including urinary functioning.  The first exam was conducted in October 2010.  The second and third examinations were conducted in December 2010.  These examinations revealed that the Veteran has no history of renal failure or renal dysfunction, which would warrant consideration, but noted an issue with voiding as urinary frequency.  Accordingly, the Board focused its attention on the predominant claimed residual issue of urinary frequency as a voiding dysfunction.   

Under the criteria for rating for urinary frequency, a daytime voiding interval of between one and two hours, or awakening to void three to four times per night, warrants a 20 percent rating.  A daytime voiding interval of less than one hour, or awakening to void five or more times per night, warrants the next and highest rating of 40 percent.  Based on the Veteran's statements, he has urinary frequency comparable to the 20 percent rating.  The Veteran reported to the October 2010 VA examiner that he urinates seven times at two hour intervals during the day and three times at two hour intervals during the night.  As a lay person, the Veteran is competent to discuss symptoms personally observable by him.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). 

Although the Board recognizes the Veteran's voiding dysfunction, it cannot increase the Veteran's rating unless the urinary frequency issue is medically linked to the service-connected testicle disability.  Medical records indicate urinary frequency is due to the Veteran's enlarged prostate and not due to his service-connected testicle disability.   The Veteran first reported urinary frequency issues in January 2011 during a follow-up appointment at a local VA Community Based Outpatient Clinic (CBOC).  He reported that he had to urinate multiple times during the night, which interrupted his sleep.  When evaluated, the physician noted that the Veteran's prostate was enlarged.  The physician made no mention of the Veteran's service-connected testicle disability during the examination, and such issue was not raised by the Veteran as a possible cause.  In the treatment of the Veteran's urinary frequency, the physician prescribed Terazosin, a drug used to manage the symptoms from an enlarged prostate including urinary frequency.  Furthermore, the Veteran testified at the February 2014 hearing that no physician had linked the urinary frequency to his service-connected testicle disability.  Although the Veteran believes these symptoms are related to his service-connected disability, he is not competent to opine on a medical question such as this, and the fact is that no medical professional has suggested his urinary frequency issues are possibly related to the service-connected testicle disability.

Without a renal or voiding dysfunction as a residual of the Veteran's testicle disability, a higher rating is not possible under the schedular criteria.  Accordingly a 10 percent rating is continued.   

Aside from pain, which is already encompassed by the current rating, the Veteran's service-connected testicle disability is not contemplated by any other diagnostic code based on the Veteran's statements that the only residual effect post-surgery is pain in the left testicle area.  In assessing a higher rating, the Board also evaluated whether an extraschedular consideration is warranted.  However, the record does not substantiate such consideration.    

Extraschedular Considerations

In extraschedular considerations, the threshold factor is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations (or ratings) for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  

In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step, a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id. 

In comparing the Veteran's disability level and symptomatology of the testicle disability to the rating schedule, the degree of disability presented throughout the entire period is contemplated by the rating schedule and the assigned ratings are, therefore, adequate.  The rating schedule focuses renal and voiding dysfunctions.  The medical record demonstrates that he has no renal or voiding dysfunction as a result of the service-connected disability.  The only issue noted is pain, which is already encompassed by the current 10 percent rating.    

The Board acknowledges the Veteran's challenges including pain with movement associated with his testicle disability.  However, even if the Board was convinced that this evidence was sufficient to warrant review of the second step, the Veteran's claim for extraschedular consideration still fails.  

Some of the factors considered "exceptional" include frequent periods of hospitalization and marked interference with employment.  Based on the record, the Veteran has never been hospitalized due to the testicle disability.  Additionally, the Veteran has had no treatment for this disability in over four years, based on his hearing testimony.  Furthermore, the Veteran's testimony is corroborated by the record, which shows no complaints of testicle pain separate from examinations related to his VA disability compensation application.  

In addition to lack of hospitalizations related to the testicle disability, the Veteran has not faced marked interference in employment.  The Veteran works as a full-time as diesel mechanic.  Although he complains of recurrent pain, he is able to maintain employment in a position that requires him to stand for hours at a time and lift heavy objects.  

In the absence of exceptional factors, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) is not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

III.  VA's Duties to Notify and Assist

After review of the claims file, the Board finds that VA has met all statutory and regulatory notice and duty to assist provisions in this case with respect to the issue herein decided.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  The information contained in September 2010 notice satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The Court held in Bryant v. Shinseki, 23 Vet. App. 488 (2010), that 38 C.F.R. 3.103(c)(2) requires that the RO official or Veterans Law Judge (VLJ) who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the 2014 Board hearing, the undersigned Veterans Law Judge specifically addressed the rating criteria for the testicle disability by asking the Veteran a series of questions to elicit information regarding his functional ability in the affected body area.  He was also asked questions to determine whether additional relevant evidence existed that had not been obtained, such as whether he had recently received any treatment.  There is no indication that the Veteran was prejudiced in any way by the conduct of the Board hearing.  As such, the Board finds that, consistent with Bryant, the Veterans Law Judge complied with the duties set forth in 38 C.F.R. 3.103(c)(2), and that any error in notice provided during the hearing constitutes harmless error. 

With regard to the duty to assist, VA received the Veteran's service treatment records, service personnel records, and all post-service VA and private treatment records identified by the Veteran and by other entities.  At the February 2014 hearing, the Veteran testified that there was no outstanding information for the Board to review with regards to his testicle disability.  

Furthermore, the Veteran was afforded three genitourinary VA examinations in October 2010 and December 2010.  The examiners, medical professionals, performed their examinations and provided the Board with sufficient information to rate the Veteran's disability.  Therefore, the Board finds that the examination is adequate and contains sufficient information to decide the issue of entitlement to an increased rating.  38 C.F.R. § 3.159(c)(4); Barr v Nicholson, 21 Vet. App. 303 (2007).  The Veteran testified that there has been no change in his testicle disability since his last rating.  Accordingly, another examination is not warranted.  With all relevant documentation obtained, the Board finds that no further development is required. 


ORDER

Entitlement to a rating in excess of 10 percent for residuals from post-operative benign hemorrhagic cyst of the left epididymis is denied. 




	(CONTINUED ON NEXT PAGE)

REMAND

A remand is required in this case to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.   The Veteran claims his hearing is worse than before warranting a higher rating.  The medical evidence of record supports the Veteran's assertion.  Since his last rating examination in October 2010, the Veteran has been fitted with a hearing aid.  Additionally, an audiological examination performed in May 2011 suggests results consistent with a 10 percent rating if the examiner used the Maryland CNC for the speech discrimination assessment.  The use of the Maryland CNC is a required part of all hearing tests uses for rating purposes.  38 C.F.R. § 3.385; Hensley v. Brown, 5 Vet. App. 155.  The examiner did not specify which type of speech discrimination test he used.   Accordingly, this examination is inadequate to use for rating purposes, and a new examination of the Veteran's hearing should be provided.  

Additionally, the Veteran indicated that he had ongoing treatment at his local VA Medical Center at the February 2014 hearing.  Accordingly, the VA treatment records should be updated. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain updated medical records from the VA Medical Health System located in Muskogee, Oklahoma pertaining to the Veteran's hearing loss since January 2013.  

2.  Schedule the Veteran for an examination to assess the severity of his bilateral hearing loss.  

Any and all indicated evaluations, studies and tests deemed necessary by the examiner should be accomplished.  The relevant documents in the claims file should be reviewed by the examiner in connection with the examination.

3.  Thereafter, readjudicate the issue on appeal.  If the benefit sought on appeal is not granted, the Veteran and his representative should be provided with a supplemental statement of the case and afforded the appropriate time period within which to respond thereto.
		
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


